Exhibit 10.1




CLEVELAND BIOLABS, INC.


EQUITY INCENTIVE PLAN


(as amended and restated effective March 8, 2018)


CLEVELAND BIOLABS, INC.
EQUITY INCENTIVE PLAN


1. ESTABLISHMENT AND PURPOSE.


The Cleveland BioLabs, Inc. Equity Incentive Plan (the “Plan”) was established
under the name Cleveland BioLabs, Inc. 2006 Equity Incentive Plan by Cleveland
BioLabs, Inc., a Delaware corporation (the “Company”) and was amended and
restated effective April 29, 2008 (the “2008 Plan”). This Plan is an amendment
and restatement of the 2008 Plan and is effective March 8, 2018, subject to the
approval of the Company’s stockholders. The purpose of the Plan is to attract
and retain persons eligible to participate in the Plan; motivate Participants to
achieve long-term Company goals; and further align Participants’ interests with
those of the Company’s other stockholders. No Awards that are settled in Stock
shall be granted hereunder prior to the approval of the Plan by the Company’s
stockholders. Unless the Plan is discontinued earlier by the Board as provided
herein, no Award shall be granted hereunder on or after the date 10 years after
the Effective Date. The Plan shall terminate on March 8, 2028, or such earlier
time as the Board may determine.


2. ADMINISTRATION; ELIGIBILITY.


The Plan shall be administered by the Compensation Committee, or such other
Committee, appointed by the Board consisting of three (3) or more members of the
Board all of whom are intended to be “non-employee directors” within the meaning
of Section 16 of the Securities Exchange Act of 1934 and the regulations
promulgated thereunder; provided, however, that, if at any time no Compensation
Committee or other Committee has been appointed or is eligible to act in the
circumstances, the Plan shall be administered by the Board. The Plan may be
administered by different Committees with respect to different groups of
Eligible Individuals. As used herein, the term “Administrator” means the Board,
the Compensation Committee or any of the Board’s other Committees as shall be
administering the Plan or any individual delegated authority to act as the
Administrator in accordance with this Section 2. A majority of the members of
the Compensation Committee, such other Committee or the Board, as applicable,
shall constitute a quorum, and all determinations shall be made by a majority of
the members thereof.


The Administrator shall have plenary authority to grant Awards pursuant to the
terms of the Plan to Eligible Individuals. Participation shall be limited to
such persons as are selected by the Administrator.


Among other things, the Administrator shall have the authority, subject to the
terms of the Plan:


(a)
to select the Eligible Individuals to whom Awards may from time to time be
granted;



(b)
to determine whether and to what extent Stock Options, Stock Appreciation
Rights, Stock Awards or any combination thereof are to be granted hereunder;



(c)
to determine the number of shares of Stock to be covered by each Award granted
hereunder;



(d)
to approve forms of agreement for use under the Plan;



(e)
to determine the terms and conditions, not inconsistent with the terms of this
Plan, of any Award granted hereunder (including, but not limited to, the option
price, any vesting restriction or limitation, any vesting acceleration or waiver
of forfeiture, and any right of repurchase, right of first refusal or other
transfer restriction regarding any Award and the shares of Stock relating
thereto, based on such factors or criteria as the Administrator shall
determine);



(f)
subject to Section 9(a), to modify, amend or adjust the terms and conditions of
any Award, at any time or from time to time, including, but not limited to, with
respect to (i) performance goals and targets applicable to performance based
Awards pursuant to the terms of the Plan and (ii) extension of the
post-termination exercisability period of Stock Options;








--------------------------------------------------------------------------------

Exhibit 10.1




(g)
to determine the Fair Market Value; and



(h)
to determine the type and amount of consideration to be received by the Company
for any Stock Award issued under Section 6.



The Administrator shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.


In order to assure the viability of Awards granted to Participants employed in
foreign countries who are not subject to U.S. tax law, the Administrator may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, or custom. Moreover, the
Administrator may approve such supplements to, or amendments, restatements, or
alternative versions of, the Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of the Plan as in effect
for any other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Section 3 of the Plan.


Except to the extent prohibited by applicable law, the Administrator may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any portion of its responsibilities
and powers to any other person or persons selected by it. Any such allocation or
delegation may be revoked by the Administrator at any time. The Administrator
may authorize any one or more of their members or any officer of the Company to
execute and deliver documents on behalf of the Administrator.


Any determination made by the Administrator or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Administrator or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Administrator or any
appropriately delegated officer pursuant to the provisions of the Plan shall be
final and binding on all persons, including the Company and Participants.


No member of the Administrator, and no officer of the Company, shall be liable
for any action taken or omitted to be taken by such individual or by any other
member of the Administrator or officer of the Company in connection with the
performance of duties under this Plan, except for such individual’s own willful
misconduct or as expressly provided by law.


3. STOCK SUBJECT TO PLAN.


Subject to adjustment as provided in this Section 3, the number of shares of
Stock reserved for delivery under the Plan shall be the sum of (a) 76,101
shares, plus (b) the number of shares available for grant under the 2008 Plan,
as amended, immediately prior to the Effective Date, plus (c) the number of
shares that become available under the 2008 Plan or the Plan, as amended, after
the Effective Date pursuant to forfeiture, termination, lapse or satisfaction of
an Award in cash or property other than shares, application as payment for an
Award, or, except with respect to Restricted Stock, to satisfy withholding, plus
(d) any shares required to satisfy Substitute Awards. Notwithstanding anything
herein to the contrary, upon approval of the Plan by the Company’s stockholders,
no new awards shall be made under the 2008 Plan, although outstanding awards
previously made under the 2008 Plan shall continue to be governed by the terms
of the 2008 Plan. Shares of Stock that are forfeited or otherwise terminate
unexercised may be subjected to new Awards under the Plan, as described below.


If any shares of Stock subject to an Award granted hereunder are forfeited or
such Award otherwise terminates without the delivery of such shares, the shares
subject to such Award, to the extent of any such forfeiture or termination,
shall again be available for grant under the Plan. If any shares of Stock
subject to an Award granted hereunder are withheld or applied as payment in
connection with the exercise of an Award (including the withholding of shares on
the exercise of a SAR that is settled in shares) or, except with respect to
shares of Restricted Stock, the withholding or payment of taxes related thereto,
such shares of Stock shall again be available for grant under the Plan.


Subject to adjustment as provided in this Section 3, the maximum number of
shares that may be covered by Stock Options, Stock Appreciation Rights, Stock
Awards and Performance Awards payable in Shares, in the aggregate, granted to
any one Participant during any calendar year shall be one hundred thousand
(100,000) shares. No Participant may be granted a Performance Award payable in
cash, the maximum payout for which would exceed one million dollars ($1,000,000)
during any calendar year. No Participant may be granted a Performance Award for
a Performance Period of more than one (1) Year, the maximum payout for which
would exceed two and one-half million dollars ($2,500,000).







--------------------------------------------------------------------------------

Exhibit 10.1




In the event of any Company stock dividend, special cash dividend, stock split,
combination or exchange of shares, recapitalization or other change in the
capital structure of the Company, corporate separation or division of the
Company (including, but not limited to, a split-up, spin-off, split-off or other
distribution to Company stockholders, other than a normal cash dividend), sale
by the Company of all or a substantial portion of its assets (measured on either
a stand-alone or consolidated basis), reorganization, rights offering, partial
or complete liquidation, merger or consolidation in which the Company is the
surviving corporation, or any other corporate transaction, Company share
offering or other event involving the Company and having an effect similar to
any of the foregoing, the Administrator shall make such substitution or
adjustments in the (a) number and kind of shares that may be delivered under the
Plan, (b) additional maximums imposed in the immediately preceding paragraph,
(c) number and kind of shares subject to outstanding Awards, (d) exercise price
of outstanding Stock Options and Stock Appreciation Rights and (e) other
characteristics or terms of the Awards as it may determine appropriate in its
sole discretion to equitably reflect such corporate transaction, share offering
or other event; provided, however, that the number of shares subject to any
Award shall always be a whole number.


The Committee may, in its discretion and on such terms and conditions as the
Committee considers appropriate in the circumstances, grant Substitute Awards
under the Plan. For purposes of this Section 3, “Substitute Award” means an
Award granted under the Plan in substitution for stock and stock-based awards
(“Acquired Entity Awards”) held by current and former employees or non-employee
directors of, or consultants to, another corporation or entity who become
Eligible Individuals as the result of a merger, consolidation or combination of
the employing corporation or other entity (the “Acquired Entity”) with the
Company, an Affiliate or Subsidiary or the acquisition by the Company, an
Affiliate or Subsidiary of property or stock of the Acquired Entity immediately
prior to such merger, consolidation, acquisition or combination in order to
preserve for such Eligible Individuals the economic value of all or a portion of
such Acquired Entity Award at such price as the Committee determines necessary
to achieve preservation of economic value.


In the event of the dissolution or liquidation of the Company, or a merger,
reorganization or consolidation in which the Company is not the surviving
corporation, then, except as otherwise provided herein and/or in the discretion
of the Administrator, each Stock Option, to the extent not theretofore
exercised, shall terminate forthwith.


Notwithstanding the foregoing, no adjustment pursuant to this Section 3 shall be
made to the extent that such adjustment would result in liability under Section
409A of the Code.


4. STOCK OPTIONS.


Stock Options may be granted alone or in addition to other Awards granted under
the Plan and may be of two types: Incentive Stock Options and Non-Qualified
Stock Options. Any Stock Option granted under the Plan shall be in such form as
the Administrator may from time to time approve.


The Administrator shall have the authority to grant any Participant Incentive
Stock Options, Non-Qualified Stock Options or both types of Stock Options.
Incentive Stock Options may be granted only to employees of the Company and its
subsidiaries (within the meaning of Section 424(f) of the Code). To the extent
that any Stock Option is not designated as an Incentive Stock Option or, even if
so designated, does not qualify as an Incentive Stock Option, it shall
constitute a Non-Qualified Stock Option. Incentive Stock Options may be granted
only within 10 years from the date the Plan is adopted, or the date the Plan is
approved by the Company’s stockholders, whichever is earlier.


Stock Options shall be evidenced by option agreements, each in a form approved
by the Administrator. An option agreement shall indicate on its face whether it
is intended to be an agreement for an Incentive Stock Option or a Non-Qualified
Stock Option. The grant of a Stock Option shall occur as of the date the
Administrator determines, subject to FASB Statement 123(R) and guidance
thereunder.


Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be exercised, so as
to disqualify the Plan under Section 422 of the Code or, without the consent of
the Optionee affected, to disqualify any Incentive Stock Option under Section
422 of the Code.


To the extent that the aggregate Fair Market Value of Stock with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under all plans of the Company and its
subsidiaries within the meaning of Section 424(f) of the Code) exceeds $100,000,
such Stock Options shall be treated as Non-Qualified Stock Options.


Stock Options granted under this Section 4 shall be subject to the following
terms and conditions and shall contain such additional terms and conditions as
the Administrator shall deem desirable:







--------------------------------------------------------------------------------

Exhibit 10.1




(a)
Exercise Price. The exercise price per share of Stock purchasable under a Stock
Option shall be determined by the Administrator at the time of grant; provided,
however, that the exercise price per share shall be not less than the Fair
Market Value per share on the date the Stock Option is granted, or in the case
of an Incentive Stock Option granted to an individual who is a Ten Percent
Holder, not less than 110% of such Fair Market Value per share on the date the
Stock Option is granted.



(b)
Option Term. The term of each Stock Option shall be fixed by the Administrator
at the time of grant, but no Incentive Stock Option shall be exercisable more
than 10 years (or five years in the case of an individual who is a Ten Percent
Holder) after the date the Incentive Stock Option is granted.



(c)
Vesting. Except as otherwise provided in the applicable option agreement, an
Optionee may not exercise a Stock Option during the period commencing on the
date of the grant of such Stock Option to him or her and ending on the day
immediately preceding the first anniversary of such date. Except as otherwise
provided in the applicable option agreement, an Optionee may (i) during the
period commencing on the first anniversary of the date of the grant of a Stock
Option to him or her and ending on the day immediately preceding the second
anniversary of such date, exercise such Stock Option with respect to one-fourth
of the shares granted thereby; (ii) during the period commencing on the second
anniversary of the date of such grant and ending on the day immediately
preceding the third anniversary of the date of such grant, exercise such Stock
Option with respect to one-half of the shares granted thereby; (iii) during the
period commencing on the third anniversary of the date of such grant and ending
on the day immediately preceding the fourth anniversary of such date, exercise
such Stock Option with respect to three-fourths of the shares granted thereby
and (iv) during the period commencing on the fourth anniversary of the date of
such grant and ending at the time the Stock Option expires pursuant to the terms
of the Plan, exercise such Stock Option with respect to all of the shares
granted thereby.



(d)
Exercisability. Except as otherwise provided herein, Stock Options shall be
subject to such terms and conditions, performance requirements, restrictions,
forfeiture provisions, contingencies and limitations, if any, as shall be
determined by the Administrator and listed in the applicable Stock Option
agreement. If any Stock Option is exercisable only in installments, the
Administrator may at any time waive such installment exercise provisions, in
whole or in part, based on such factors as the Administrator may determine. In
addition, the Administrator may at any time, in whole or in part, accelerate the
exercisability of any Stock Option.



(e)
Method of Exercise. Stock Options may be exercised, in whole or in part, by
giving written notice of exercise to the Company specifying the number of shares
of Stock subject to the Stock Option to be purchased.



The option price of any Stock Option shall be paid in full in cash (by certified
or bank check or such other instrument as the Company may accept) or, unless
otherwise provided in the applicable option agreement, by one or more of the
following: (i) in the form of mature shares of unrestricted Stock already owned
by the Optionee, based on the Fair Market Value of the Stock on the date the
Stock Option is exercised; (ii) by certifying ownership of shares of mature
Stock owned by the Optionee to the satisfaction of the Administrator for later
delivery to the Company as specified by the Company; (iii) unless otherwise
prohibited by law for either the Company or the Optionee, by irrevocably
authorizing a third party to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Stock Option and remit to the Company
a sufficient portion of the sale proceeds to pay the entire exercise price and
any tax withholding resulting from such exercise; or (iv) by any combination of
cash and/or any one or more of the methods specified in clauses (i), (ii) and
(iii). Notwithstanding the foregoing, a form of payment shall not be permitted
to the extent it would cause the Company to recognize a compensation expense (or
additional compensation expense) with respect to the Stock Option for financial
reporting purposes.


If payment of the option exercise price of a Non-Qualified Stock Option is made
in whole or in part in the form of Restricted Stock, the number of shares of
Stock to be received upon such exercise equal to the number of shares of
Restricted Stock used for payment of the option exercise price shall be subject
to the same forfeiture restrictions to which such Restricted Stock was subject,
unless otherwise determined by the Administrator.


No shares of Stock shall be issued upon exercise of a Stock Option until full
payment therefor has been made. Upon exercise of a Stock Option (or a portion
thereof), the Company shall have a reasonable time to issue the Stock for which
the Stock Option has been exercised, and the Optionee shall not be treated as a
stockholder for any purposes whatsoever prior to such issuance. No adjustment
shall be made for cash dividends or other rights for which the record date is
prior to the date such Stock is recorded as issued and transferred in the
Company’s official stockholder records, except as otherwise provided herein or
in the applicable option agreement.







--------------------------------------------------------------------------------

Exhibit 10.1




(f)
Transferability of Stock Options. Except as otherwise provided in the applicable
option agreement, a Non-Qualified Stock Option (i) shall be transferable by the
Optionee to a Family Member of the Optionee, provided that (A) any such transfer
shall be by gift with no consideration and (B) no subsequent transfer of such
Stock Option shall be permitted other than by will or the laws of descent and
distribution, and (ii) shall not otherwise be transferable except by will or the
laws of descent and distribution. An Incentive Stock Option shall not be
transferable except by will or the laws of descent and distribution. A Stock
Option shall be exercisable, during the Optionee’s lifetime, only by the
Optionee or by the guardian or legal representative of the Optionee, it being
understood that the terms “holder” and “Optionee” include the guardian and legal
representative of the Optionee named in the applicable option agreement and any
person to whom the Stock Option is transferred (X) pursuant to the first
sentence of this Section 4(f) or pursuant to the applicable option agreement or
(Y) by will or the laws of descent and distribution. Notwithstanding the
foregoing, references herein to the termination of an Optionee’s employment or
provision of services shall mean the termination of employment or provision of
services of the person to whom the Stock Option was originally granted.



(g)
Termination by Death. Except as otherwise provided in the applicable option
agreement, if an Optionee’s employment or provision of services terminates by
reason of death, any Stock Option held by such Optionee may thereafter be
exercised for a period of one year from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is shorter.



(h)
Termination by Reason of Disability. Except as otherwise provided in the
applicable option agreement, if an Optionee’s employment or provision of
services terminates by reason of Disability, any Stock Option held by such
Optionee may thereafter be exercised by the Optionee for a period of one year
from the date of such termination of employment or provision of services or
until the expiration of the stated term of such Stock Option, whichever period
is shorter.



(i)
Termination by Reason of Retirement. Except as otherwise provided in the
applicable option agreement, if an Optionee’s employment or provision of
services terminates by reason of Retirement, any Stock Option held by such
Optionee may thereafter be exercised by the Optionee for a period of three
months from the date of such termination of employment or provision of services
or until the expiration of the stated term of such Stock Option, whichever
period is shorter.



(j)
Involuntary Termination Without Cause. Except as otherwise provided in the
applicable option agreement, if an Optionee’s employment or provision of
services terminates involuntarily without Cause, and for reasons other than
death, Disability or Retirement, any Stock Option held by such Optionee may
thereafter be exercised, to the extent it was exercisable at the time of
termination, for a period of three months from the date of such termination of
employment or provision of services or until the expiration of the stated term
of such Stock Option, whichever period is shorter, and any Stock Option that is
unvested or unexercisable at the date of termination shall thereupon terminate.



(k)
Termination for Cause. Except as otherwise provided in the applicable option
agreement, if an Optionee’s employment or provision of services terminates
involuntarily for Cause, vesting of all outstanding Stock Options held by such
Optionee shall thereupon terminate and all Stock Options held by such Optionee
shall thereupon terminate.



(l)
Other Termination. Except as otherwise provided in the applicable option
agreement, if an Optionee’s employment or provision of services is terminated by
the Optionee for any reason other than death, Disability, Retirement,
Involuntary Termination Without Cause, or Termination for Cause, any Stock
Option held by such Optionee may thereafter be exercised, to the extent it was
exercisable at the time of termination, for a period of 30 days from the date of
such termination of employment or provision of services or until the expiration
of the stated term of such Stock Option, whichever period is shorter, and any
Stock Option that is unvested or unexercisable at the date of termination shall
thereupon terminate.



(m)
Exception to Termination. If provision of services by the Optionee to the
Company or an Affiliate ceases as a result of a transfer of such Optionee from
the Company to an Affiliate, or from an Affiliate to the Company, such transfer
shall not be a termination of employment or provision of services for purposes
of this Plan, unless expressly determined otherwise by the Administrator. A
termination of employment or provision of services shall occur for an Optionee
who is employed by, or provides services to, an Affiliate of the Company if the
Affiliate shall cease to be an Affiliate and the Optionee shall not immediately
thereafter be employed by, or provide services to, the Company or an Affiliate.






--------------------------------------------------------------------------------

Exhibit 10.1






(n)
Notwithstanding the foregoing, to the extent permitted under Section 409A of the
Code, the exercise period following a termination described in subsection (g),
(h), (i), (j) or (l) above shall be tolled for any applicable window/blackout
period restrictions under the Company’s insider trading policy.



5. STOCK APPRECIATION RIGHTS.


Stock Appreciation Rights may be granted under the Plan on a stand-alone basis
only. The Administrator shall have the authority to grant Stock Appreciation
Rights to any Participant. Except as otherwise provided herein, a Stock
Appreciation Right shall terminate and no longer be exercisable as determined by
the Administrator.


Stock Appreciation Rights shall be evidenced by stock appreciation right
agreements, each in a form approved by the Administrator. The grant of a Stock
Appreciation Right shall occur as of the date the Administrator determines,
subject to FASB Statement 123(R) and guidance thereunder.


A Stock Appreciation Right may be exercised by a Participant as determined by
the Administrator in accordance with this Section 5. Upon such exercise, the
Participant shall be entitled to receive an amount determined in the manner
prescribed in this Section 5.


Stock Appreciation Rights shall be subject to such terms and conditions as shall
be determined by the Administrator, including the following:


(a)
Stock Appreciation Right Term. The term of each Stock Appreciation Right shall
be fixed by the Administrator at the time of grant.



(b)
Vesting. Except as otherwise provided in the applicable stock appreciation right
agreement, a Participant may not exercise a Stock Appreciation Right during the
period commencing on the date of the grant of such Stock Appreciation Right to
him or her and ending on the day immediately preceding the first anniversary of
such date. Except as otherwise provided in the applicable stock appreciation
right agreement, a Participant may (i) during the period commencing on the first
anniversary of the date of the grant of a Stock Appreciation Right and ending on
the day immediately preceding the second anniversary of such date, exercise the
Stock Appreciation Right with respect to one-fourth of the shares to which the
Stock Appreciation Right applies, (ii) during the period commencing on the
second anniversary of the date of such grant and ending on the day immediately
preceding the third anniversary of the date of such grant, exercise the Stock
Appreciation Right with respect to one-half of the shares to which the Stock
Appreciation Right applies, (iii) during the period commencing on the third
anniversary of the date of such grant and ending on the day immediately
preceding the fourth anniversary of such date, exercise the Stock Appreciation
Right with respect to three-fourths of the shares to which the Stock
Appreciation Right applies; and (iv) during the period commencing on the fourth
anniversary of the date of such grant ending at the time the Stock Appreciation
Right expires pursuant to the terms of the Plan, exercise the Stock Appreciation
Right with respect to all the shares to which the Stock Appreciation Right
applies.



(c)
Exercisability. Notwithstanding Section 5(a), the Administrator may at any time,
in whole or in part, accelerate the exercisability of any Stock Appreciation
Right.



(d)
Method of Exercise. Subject to the provisions of this Section 5, Stock
Appreciation Rights may be exercised, in whole or in part, at such time or times
during the exercisability as determined by the Administrator by giving written
notice of exercise to the Company specifying the number of shares with respect
to which the Stock Appreciation Right is being exercised.



(e)
Upon the exercise of a Stock Appreciation Right, a Participant shall be entitled
to receive an amount in cash or in shares of Stock, which in the aggregate are
equal in value to the excess of the Fair Market Value of one share of Stock on
the date of exercise over the Fair Market Value of one share of Stock on the
date of grant, multiplied by the number of shares in respect of which the Stock
Appreciation Right shall have been exercised.



(f)
A Stock Appreciation Right shall be transferable only to, and shall be
exercisable only by, such persons permitted in accordance with Section 4(f).



(g)
Termination by Death. Except as otherwise provided in the applicable option
agreement, if a Participant’s employment or provision of services terminates by
reason of death, any Stock Appreciation Right held by such






--------------------------------------------------------------------------------

Exhibit 10.1




Participant may thereafter be exercised for a period of one year from the date
of such death or until the expiration of the stated exercisability period of
such Stock Appreciation Right, whichever period is shorter.


(h)
Termination by Reason of Disability. Except as otherwise provided in the
applicable option agreement, if a Participant’s employment or provision of
services terminates by reason of Disability, any Stock Appreciation Right held
by such Participant may thereafter be exercised by the Participant for a period
of one year from the date of such termination of employment or provision of
services or until the expiration of the exercisability period of such Stock
Appreciation Right, whichever period is shorter.



(i)
Termination by Reason of Retirement. Except as otherwise provided in the
applicable option agreement, if a Participant’s employment or provision of
services terminates by reason of Retirement, any Stock Appreciation Right held
by such Participant may thereafter be exercised by the Participant for a period
of three months from the date of such termination of employment or provision of
services or until the expiration of the exercisability period of such Stock
Appreciation Right, whichever period is shorter.



(j)
Involuntary Termination Without Cause. Except as otherwise provided in the
applicable option agreement, if a Participant’s employment or provision of
services terminates involuntarily without Cause, and for reasons other than
death, Disability or Retirement, any Stock Appreciation Right held by such
Participant may thereafter be exercised, to the extent it was exercisable at the
time of termination, for a period of three months from the date of such
termination of employment or provision of services or until the expiration of
the exercisability period of such Stock Appreciation Right, whichever period is
shorter, and any Stock Appreciation Right that is unvested or unexercisable at
the date of termination shall thereupon terminate.



(k)
Termination for Cause. Except as otherwise provided in the applicable option
agreement, if a Participant’s employment or provision of services terminates
involuntarily for Cause vesting of all outstanding Stock Appreciation Rights
held by such Participant shall thereupon terminate and all Stock Appreciation
Rights held by such Participant shall thereupon terminate.



(l)
Other Termination. Except as otherwise provided in the applicable option
agreement, if a Participant’s employment or provision of services is terminated
by the Participant for any reason other than death, Disability, Retirement,
Involuntary Termination Without Cause, or Termination for Cause, any Stock
Appreciation Right held by such Participant may thereafter be exercised, to the
extent it was exercisable at the time of termination, for a period of 30 days
from the date of such termination of employment or provision of services or
until the expiration of the exercisability period of such Stock Appreciation
Right, whichever period is shorter, and any Stock Appreciation Right that is
unvested or unexercisable at the date of termination shall thereupon terminate.



(m)
Notwithstanding the foregoing, to the extent permitted under Section 409A of the
Code, the exercise period following a termination described in subsection (g),
(h), (i), (j) or (l) above shall be tolled for any applicable window/blackout
period restrictions under the Company’s insider trading policy.



6. STOCK AWARDS OTHER THAN OPTIONS.


Stock Awards may be directly issued under the Plan (without any intervening
options), subject to such terms, conditions, performance requirements,
restrictions, forfeiture provisions, contingencies and limitations as the
Administrator shall determine. Subject to the provisions of this Section 6,
Stock Awards may be issued which vest in one or more installments over the
Participant’s period of employment and/or other service to the Company and/or
upon the attainment of specified performance objectives, and/or the Company may
issue Stock Awards which entitle the Participant to receive a specified number
of vested shares of Stock upon the attainment of one or more performance goals
and/or service requirements established by the Administrator.


Shares representing a Stock Award shall be evidenced in such manner as the
Administrator may deem appropriate, including book-entry registration or
issuance of one or more certificates (which may bear appropriate legends
referring to the terms, conditions and restrictions applicable to such Award).
The Administrator may require that any such certificates be held in custody by
the Company until any restrictions thereon shall have lapsed and that the
Participant deliver a stock power, endorsed in blank, relating to the Stock
covered by such Award.


A Stock Award may be issued in exchange for any consideration which the
Administrator may deem appropriate in each individual instance, including,
without limitation:


(a)
cash or cash equivalents;






--------------------------------------------------------------------------------

Exhibit 10.1






(b)
past services rendered to the Company or any Affiliate; or



(c)
future services to be rendered to the Company or any Affiliate (provided that,
in such case, the par value of the stock subject to such Stock Award shall be
paid in cash or cash equivalents, unless the Administrator provides otherwise).



A Stock Award that is subject to restrictions on transfer and/or forfeiture
provisions may be referred to as an award of “Restricted Stock.” Except as
provided in the applicable restricted stock agreement, the restrictions on any
Stock Award shall terminate as follows: (a) as to one-fourth of the restricted
shares granted thereby, on the first anniversary of the date of grant of such
Stock Award; (b) as to an additional one-fourth of the restricted shares granted
thereby, on the second anniversary of the date of grant of such Restricted
Stock; (c) as to an additional one-fourth of the restricted shares granted
thereby, on the third anniversary of the date of grant of such Restricted Stock;
and (d) as to an additional one-fourth of the restricted shares granted thereby,
on the fourth anniversary of the date of grant of such Restricted Stock. A
Participant, at his or her option, will be entitled to make the election
permitted under Section 83(b) of the Code, to include in gross income in the
taxable year in which the Restricted Stock are transferred to him or her, the
fair market value of such shares at the time of transfer, notwithstanding that
such shares are subject to a substantial risk of forfeiture within the meaning
of the Code, or he or she may elect to include in gross income the Fair Market
Value of the
Restricted Stock as of the date or date on which such restrictions lapse.
Notwithstanding the foregoing, the Administrator shall adopt, from time to time,
such rules with respect to the return of executed Restricted Stock Agreements as
it deems appropriate and failure by a Participant to comply with such rules
shall, without limitation, terminate the grant of such Restricted Stock to such
Participant and/or cause the forfeiture of any Restricted Stock as to which
restrictions have not yet lapsed.


7. PERFORMANCE AWARDS.


(a)
Performance Conditions. The right of a Participant to exercise or receive a
grant or settlement of any Award, and its timing, may be subject to performance
conditions specified by the Administrator at the time of grant (except as
provided in this Section 7). The Administrator may use business criteria and
other measures of performance it deems appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
amounts payable under any Award subject to performance conditions.



(b)
Performance Award Terms. The grant and/or settlement of such Performance Award
shall be contingent upon achievement of performance goals and other terms set
forth in this Section 7(b) as the Committee may designate in the applicable
agreement granting the Award:



(i)
Performance Goals Generally. The performance goals for such Performance Awards
shall consist of one or more business criteria, as established by the
Administrator consistent with this Section 7(b). The Administrator may determine
that more than one performance goals must be achieved as a condition to
settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.



(ii)
Performance Period: Timing For Establishing Performance Goals. Achievement of
performance goals in respect of such Performance Awards shall be measured over
such periods as may be specified by the Administrator.



(iii)
Settlement of Performance Awards; Other Terms. Settlement of Performance Awards
may be in cash or Stock, or other Awards, or other property, in the discretion
of the Administrator. The Administrator may, in its discretion, reduce or
increase the amount of a settlement otherwise to be made in connection with such
Performance Awards. The Administrator shall specify the circumstances in which
such Performance Awards shall be forfeited or paid in the event of a termination
of employment and other terms relating to such Performance Awards. Unless
otherwise provided in an award agreement, a Performance Award payable to a
Participant for a performance period shall be paid in the calendar year
immediately following the calendar year in which the Performance Period ends,
but no later than March 15 of the calendar year immediately following the
calendar year in which the performance period ends; provided, that except to the
extent expressly otherwise required by a written agreement by and between the
Participant and the Company, that the Participant is employed by the Company on
the date such performance period ends. Except to the extent expressly otherwise
required by a written agreement by and between the Participant and the Company,
if a Participant is not employed with the Company on the date such performance
period ends, such Performance Award shall be forfeited.






--------------------------------------------------------------------------------

Exhibit 10.1






8. CHANGE IN CONTROL PROVISIONS.


(a)
Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control:



(i)
Subject to Section 8(a)(iv) hereof, the vesting and exercisability of any Stock
Options and Stock Appreciation Rights outstanding as of the date such Change in
Control is determined to have occurred and not then vested and exercisable shall
become fully vested and exercisable;



(ii)
Subject to Section 8(a)(iv) hereof, any restrictions applicable to any
outstanding Stock Awards shall lapse and the Stock relating to such Awards shall
become free of all restrictions and fully vested and transferable;



(iii)
Subject to Sections 8(a)(iv) and 8(a)(v) hereof, all outstanding repurchase
rights of the Company with respect to any outstanding Awards may, in the
discretion of the Administrator, terminate;



(iv)
Outstanding Awards shall, provided that no material modification of the Award or
any liability results under Section 409A of the Code, be subject to any
agreement of merger or reorganization that effects such Change in Control and
that provides for:



(A)
The continuation of the outstanding Awards by the Company, if the Company is a
surviving corporation;



(B)
The assumption of the outstanding Awards by the surviving corporation or its
parent or subsidiary;



(C)
The substitution by the surviving corporation or its parent or subsidiary of
equivalent awards for the outstanding Awards; or



(D)
Settlement of each share of Stock subject to an outstanding Award for the Change
in Control Price (less, to the extent applicable, the per share exercise price),
or, if the per share exercise price equals or exceeds the Change in Control
Price, the outstanding Award shall terminate and be canceled; and



(v)
In the absence of any agreement of merger or reorganization (if applicable)
which addresses the effects of such Change in Control and subject to Section
409A of the Code, each share of Stock subject to an outstanding Award shall be
Settled for the Change in Control Price (less, to the extent applicable, the per
share exercise price), or, if the per share exercise price equals or exceeds the
Change in Control Price, the outstanding Award shall terminate and be canceled.



(b)
Definition of Change in Control.



(i)
For purposes of the Plan, a “Change in Control” shall occur or be deemed to have
occurred only if any of the following events occur:



(A)
The acquisition, directly or indirectly, by any person or group (as those terms
are defined in Sections 3(a)(9), 13(d) and 14(d) of the Exchange Act and the
rules thereunder) of beneficial ownership (as determined pursuant to Rule 13d-3
under the Exchange Act) of securities entitled to vote generally in the election
of directors (voting securities) of the Company that represent 50% or more of
the combined voting power of the Company’s then outstanding voting securities,
other than:



(1)
An acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company; or








--------------------------------------------------------------------------------

Exhibit 10.1




(2)
An acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company; or



(3)
An acquisition of voting securities pursuant to a transaction described in
clause (C) below that would not be a Change of Control under clause (C);



Notwithstanding the foregoing, neither of the following events shall constitute
an acquisition by any person or group for purposes of this subsection (a): an
acquisition of the Company’s securities by the Company which causes the
Company’s voting securities beneficially owned by a person or group to represent
50% or more of the combined voting power of the Company’s then outstanding
voting securities; provided, however, that if a person or group shall become the
beneficial owner of 50% or more of the combined voting power of the Company’s
then outstanding voting securities by reason of share acquisitions by the
Company as described above and shall, after such share acquisitions by the
Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition shall constitute a Change of Control; or


(B)
During any period of two consecutive years, individuals who, at the beginning of
such period, constitute the Board together with any new director(s) (other than
a director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in clauses (A) or (C) of this
subsection (i)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or



(C)
The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case other than a
transaction:



(1)
Which results in the Company’s voting securities outstanding immediately before
the transaction continuing to represent (either by the remaining outstanding or
by being converted into voting securities of the Company or the person that, as
a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction; and



(2)
After which no person or group beneficially owns voting securities representing
50% or more of the combined voting power of the Successor Entity; provided,
however, that no person or group shall be treated for purposes of this clause
(2) as beneficially owning 50% or more of combined voting power of the Successor
Entity solely as a result of the voting power held in the Company prior to the
consummation of the transaction; or



(D)
The Company’s stockholders approve a liquidation or dissolution of the Company.



The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change of Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change of Control and any incidental matters relating
thereto.


(ii)
For purposes of Section 8(b), stock ownership is determined under Section 409A
of the Code.



(c)
Change in Control Price. For purposes of the Plan, “Change in Control Price”
means the lowest of (i) the highest reported sales price of a share of Stock in
any transaction reported on the Nasdaq Capital Market, the Nasdaq National Stock
Market, or other national securities exchange on which such shares are listed,
as applicable,






--------------------------------------------------------------------------------

Exhibit 10.1




during the 60-day period prior to and including the date of a Change in Control,
(ii) if the Change in Control is the result of a tender or exchange offer or a
Corporate Transaction, the highest price per share of Stock paid in such tender
or exchange offer or Corporate Transaction, and (iii) the Fair Market Value of a
share of Stock upon the Change in Control. To the extent that the consideration
paid in any such transaction described above consists all or in part of
securities or other non-cash consideration, the value of such securities or
other non-cash consideration shall be determined in the sole discretion of the
Board. The Participant shall receive the same form of consideration as holders
of common stock, subject to the same restrictions and limitations and
indemnification obligations as the holders of common stock and will execute any
and all documents required by the Administrator to evidence the same.


9. MISCELLANEOUS.


(a)
Amendment. The Board may at any time terminate, amend, alter, or discontinue the
Plan, but no amendment, alteration or discontinuation shall be made which would
adversely affect the rights of a Participant under an Award theretofore granted
without the Participant’s consent, except such an amendment (i) made to avoid an
expense charge to the Company or an Affiliate under applicable law or
regulation, (ii) made to permit the Company or an Affiliate a deduction under
the Code, or (iii) made to avoid liability under Section 409A of the Code. No
such amendment or alteration shall be made without the approval of a majority
vote of the Company’s shareholders, present in person or by proxy at any special
or annual meeting of the shareholders to the extent such approval is required by
law, agreement or the rules of any stock exchange or market on which the Stock
is listed. The Administrator may amend the terms of any Stock Option or other
Award theretofore granted, prospectively or retroactively, but except as
provided in Section 3 hereof no such amendment shall adversely affect the rights
of a Participant without the Participant’s consent. Notwithstanding anything in
the Plan to the contrary, neither the Board nor the Administrator will be
permitted to (i) amend a Stock Option to reduce its exercise price, (ii) cancel
a Stock Option and re-grant a Stock Option with a lower exercise price than the
original exercise price of the cancelled Stock Option, or (iii) take any other
action (whether in the form of an amendment, cancellation or replacement grant)
that has the effect of repricing a Stock Option.



(b)
Unfunded Status of Plan. It is intended that this Plan be an “unfunded” plan for
incentive and deferred compensation. The Administrator may authorize the
creation of trusts or other arrangements to meet the obligations created under
this Plan to deliver Stock or make payments, provided that, unless the
Administrator otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of this Plan.



(c)
General Provisions.



(i)
Unless the shares to be issued in connection with an Award are registered prior
to the issuance thereof under the Securities Act of 1933, as amended, the
Administrator may require each person purchasing or receiving shares pursuant to
an Award to represent to and agree with the Company in writing that such person
is acquiring the shares for his or her own account as an investment without a
view to or for sale in connection with, the distribution thereof. The
certificates for such shares may include any legend which the Administrator
deems appropriate to reflect any restrictions on transfer.



All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock transfer orders and other restrictions as
the Administrator may deem advisable under the rules, regulations and other
requirements of the Commission, any stock exchange or market on which the Stock
is then listed and any applicable Federal or state securities law, and the
Administrator may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.


(ii)
Nothing contained in the Plan shall prevent the Company or any Affiliate from
adopting other or additional compensation arrangements for its employees.



(iii)
The adoption of the Plan shall not confer upon any employee, director,
associate, consultant or advisor any right to continued employment, directorship
or service, nor shall it interfere in any way with the right of the Company or
any Subsidiary or Affiliate to terminate the employment or service of any
employee, consultant or advisor at any time.



(iv)
No later than the date as of which an amount first becomes includible in the
gross income of the Participant for Federal income tax purposes with respect to
any Award under the Plan, the Participant






--------------------------------------------------------------------------------

Exhibit 10.1




shall pay to the Company, or make arrangements satisfactory to the Company
regarding the payment of, any Federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to such amount. Unless otherwise
determined by the Administrator, withholding obligations may be settled with
Stock, including Stock that is part of the Award that gives rise to the
withholding requirement. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company, its Subsidiaries
and its Affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Participant. The
Administrator may establish such procedures as it deems appropriate for the
settlement of withholding obligations with Stock.


(v)
The Administrator shall establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable in the event
of the Participant’s death are to be paid. In the event of the death of a

Participant, a condition of exercising any Award shall be the delivery to the
Company of such tax waivers and other documents as the Administrator shall
determine.


(vi)
Neither any Participant nor his or her legal representatives, legatees or
distributees shall be or be deemed to be the holder of any share of Stock
covered hereby unless and until a certificate for such share has been issued.
Upon payment of the purchase price thereof, a share shall be fully paid and
non-assessable.



(vii)
The grant of an Award shall in no way affect the right of the Company to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of

its business or assets, or issue bonds, debentures, preferred or prior
preference stock ahead of or affecting the Stock, or take any other corporate
act or proceeding whether of a similar character or otherwise.


(viii)
If any payment or right accruing to a Participant under this Plan (without the
application of this Section 9(c)(viii)), either alone or together with other
payments or rights accruing to the Participant from the Company or an Affiliate
(“Total Payments”) would constitute a “parachute payment” (as defined in Section
280G of the Code and regulations thereunder), such payment or right shall be
reduced to the largest amount or greatest right that will result in no portion
of the amount payable or right accruing under this Plan being subject to an
excise tax under Section 4999 of the Code or being disallowed as a deduction
under Section 280G of the Code; provided, however, that the foregoing shall not
apply to the extent provided otherwise in an Award or in the event the
Participant is party to an agreement with the Company or an Affiliate that
explicitly provides for an alternate treatment of payments or rights that would
constitute “parachute payments.” The determination of whether any reduction in
the rights or payments under this Plan is to apply shall be made by the
Administrator in good faith after consultation with the Participant, and such
determination shall be conclusive and binding on the Participant. The
Participant shall cooperate in good faith with the Administrator in making such
determination and providing the necessary information for this purpose. The
foregoing provisions of this Section 9(c)(viii) shall apply with respect to any
person only if, after reduction for any applicable Federal excise tax imposed by
Section 4999 of the Code and Federal income tax imposed by the Code, the Total
Payments accruing to such person would be less than the amount of the Total
Payments as reduced, if applicable, under the foregoing provisions of this Plan
and after reduction for only Federal income taxes.



(ix)
To the extent that the Administrator determines that the restrictions imposed by
the Plan preclude the achievement of the material purposes of the Awards in
jurisdictions outside the United States, the Administrator in its discretion may
modify those restrictions as it determines to be necessary or appropriate to
conform to applicable requirements or practices of jurisdictions outside of the
United States.



(x)
The headings contained in this Plan are for reference purposes only and shall
not affect the meaning or interpretation of this Plan.



(xi)
If any provision of this Plan shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not effect any other
provision hereby, and this Plan shall be construed as if such invalid or
unenforceable provision were omitted.








--------------------------------------------------------------------------------

Exhibit 10.1




(xii)
This Plan shall inure to the benefit of and be binding upon each successor and
assign of the Company. All obligations imposed upon a Participant, and all
rights granted to the Company hereunder, shall be binding upon the Participant’s
heirs, legal representatives and successors.



(xiii)
This Plan and each agreement granting an Award constitute the entire agreement
with respect to the subject matter hereof and thereof, provided that in the
event of any inconsistency between this Plan and such agreement, the terms and
conditions of the Plan shall control.



(xiv)
In the event there is an effective registration statement under the Securities
Act pursuant to which shares of Stock shall be offered for sale in an
underwritten offering, a Participant shall not, during the period requested by
the underwriters managing the registered public offering, effect any public sale
or distribution of shares of Stock received, directly or indirectly, as an Award
or pursuant to the exercise or settlement of an Award.



(xv)
None of the Company, an Affiliate or the Administrator shall have any duty or
obligation to disclose affirmatively to a record or beneficial holder of Stock
or an Award, and such holder shall have no right to be advised of, any material
information regarding the Company or any Affiliate at any time prior to, upon or
in connection with receipt or the exercise of an Award or the Company’s purchase
of Stock or an Award from such holder in accordance with the terms hereof.



(xvi)
This Plan, and all Awards, agreements and actions hereunder, shall be governed
by, and construed in accordance with, the laws of the state of Delaware (other
than its law respecting choice of law).



(xvii)
No Award granted pursuant to this Plan is intended to constitute “deferred
compensation” as defined in Section 409A of the Code, and the Plan and the terms
of all Awards shall be interpreted accordingly. If any provision of the Plan or
an Award contravenes any regulations or Treasury guidance promulgated under
Section 409A of the Code or could cause an Award to be subject to the penalties
and interest under Section 409A of the Code, such provision of the Plan or Award
shall be modified to maintain, to the maximum extent practicable, the original
intent of the applicable provision without resulting in liability under Section
409A of the Code.



10. DEFINITIONS.


For purposes of this Plan, the following terms are defined as set forth below:


(a)
“Affiliate” means a corporation or other entity (i) controlled by the Company
and which, in the case of grants of Stock Options and Stock Appreciation Rights
would, together with the Company, be classified as the “service recipient” (as
defined in the regulations under Section 409A of the Code) with respect to an
Eligible Individual, and (ii) is designated by the Administrator as such.



(b)
“Award” means a Stock Appreciation Right, Stock Option or Stock Award.



(c)
“Board” means the Board of Directors of the Company.



(d)
“Cause” means (i) the commission by the Participant of any act or omission that
would constitute a felony or any crime of moral turpitude under Federal law or
the law of the state or foreign law in which such action occurred, (ii)
dishonesty, disloyalty, fraud, embezzlement, theft, disclosure of trade secrets
or confidential information or other acts or omissions that result in a breach
of fiduciary or other material duty to the Company and/or a Subsidiary; or (iii)
continued reporting to work or working under the influence of alcohol, an
illegal drug, an intoxicant or a controlled substance which renders Participant
incapable of performing his or her material duties to the satisfaction of the
Company and/or its Subsidiaries. Notwithstanding the foregoing, if the
Participant and the Company or the Affiliate have entered into an employment or
services agreement which defines the term “Cause” (or a similar term), such
definition shall govern for purposes of determining whether such Participant has
been terminated for Cause for purposes of this Plan. The determination of Cause
shall be made by the Administrator, in its sole discretion.



(e)
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.



(f)
“Commission” means the Securities and Exchange Commission or any successor
agency.






--------------------------------------------------------------------------------

Exhibit 10.1






(g)
“Committee” means a committee of Directors appointed by the Board to administer
this Plan. Insofar as the Committee is responsible for granting Awards to
Participants hereunder, it shall consist solely of two or more directors, each
of whom is a “non-employee director” within the meaning of Rule 16b-3, an
“independent director” as defined by the Sarbanes-Oxley Act of 2002, and
“independent” as defined by the rules of any stock exchange or market on which
the Stock is listed.



(h)
“Director” means a member of the Company’s Board.



(i)
“Disability” means mental or physical illness that entitles the Participant to
receive benefits under the long-term disability plan of the Company or an
Affiliate, or if the Participant is not covered by such a plan or the
Participant is not an employee of the Company or an Affiliate, a mental or
physical illness that renders a Participant totally and permanently incapable of
performing the Participant’s duties for the Company or an Affiliate; provided,
however, that a Disability shall not qualify under this Plan if it is the result
of (i) a willfully self-inflicted injury or willfully self-induced sickness; or
(ii) an injury or disease contracted, suffered or incurred while participating
in a criminal offense. Notwithstanding the foregoing, if the Participant and the
Company or an Affiliate have entered into an employment or services agreement
which defines the term “Disability” (or a similar term), such definition shall
govern for purposes of determining whether such Participant suffers a Disability
for purposes of this Plan. The determination of Disability shall be made by the
Administrator, in its sole discretion. The determination of Disability for
purposes of this Plan shall not be construed to be an admission of disability
for any other purpose.



(j)
“Effective Date” of the amendment and restatement of the Plan means March 8,
2018.



(k)
“Eligible Individual” means any (i) officer, employee, associate or director of
the Company or a Subsidiary or Affiliate, (ii) any consultant or advisor
providing services to the Company or a Subsidiary or Affiliate, or (iii)
employees of (x) a corporation or other business enterprise which has been
acquired by the Company or a Subsidiary, which, in the case of grants of Stock
Options and Stock Appreciation Rights would, together with the Company and, if
applicable, the Subsidiary, be classified as the “service recipient” (as defined
in the regulations under Section 409A of the Code) with respect to such
employees and (y) who hold options with respect to the stock of such corporation
which the Company has agreed to assume.



(l)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.



(m)
“Fair Market Value” means, as of any given date, the fair market value of the
Stock as determined by the Administrator or under procedures established by the
Administrator, in accordance with Section 409A of the Code and the regulations
issued thereunder. Unless otherwise determined by the Administrator, the Fair
Market Value per share on any date shall be the most recent closing sales price
per share of the Stock on the Nasdaq Capital Market, the Nasdaq National Stock
Market, or the principal stock exchange or market on which the Stock is then
traded on the business day preceding the date as of which such value is being
determined or the last previous day on which a sale was reported if no sale of
the Stock was reported on such date on such Exchange on such business day.



(n)
“Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law of a
Participant (including adoptive relationships); any person sharing the
Participant’s household (other than a tenant or employee); any trust in which
the Participant and any of these persons have all of the beneficial interest;
any foundation in which the Participant and any of these persons control the
management of the assets; any corporation, partnership, limited liability
company or other entity in which the Participant and any of these other persons
are the direct and beneficial owners of all of the equity interests (provided
the Participant and these other persons agree in writing to remain the direct
and beneficial owners of all such equity interests); and any personal
representative of the Participant upon the Participant’s death for purposes of
administration of the Participant’s estate or upon the Participant’s
incompetency for purposes of the protection and management of the assets of the
Participant.



(o)
“Incentive Stock Option” means any Stock Option intended to be and designated as
an “incentive stock option” within the meaning of Section 422 of the Code.








--------------------------------------------------------------------------------

Exhibit 10.1




(p)
“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.



(q)
“Optionee” means a person who holds a Stock Option.



(r)
“Participant” means a person granted an Award.



(s)
“Performance Award” means a right, granted to a Participant under Section 7, to
receive Awards based upon performance criteria specified by the Administrator.



(t)
“Representative” means (i) the person or entity acting as the executor or
administrator of a Participant’s estate pursuant to the last will and testament
of a Participant or pursuant to the laws of the jurisdiction in which the
Participant had his or her primary residence at the date of the Participant’s
death; (ii) the person or entity acting as the guardian or temporary guardian of
a Participant; (iii) the person or entity which is the beneficiary of the
Participant upon or following the Participant’s death; or (iv) any person to
whom an Option has been transferred with the permission of the Administrator or
by operation of law; provided that only one of the foregoing shall be the
Representative at any point in time as determined under applicable law and
recognized by the Administrator.



(u)
“Retirement” means termination of employment or provision of services without
Cause, death or Disability on or after age 65 with 5 years of service.



(v)
“Stock” means the common stock, par value $0.005 per share, of the Company.



(w)
“Stock Appreciation Right” means a right granted under Section 5.



(x)
“Stock Award” means an Award, other than a Stock Option or Stock Appreciation
Right, made in Stock or denominated in shares of Stock.



(y)
“Stock Option” means an option granted under Section 4.



(z)
“Subsidiary” means any company during any period in which it is a “subsidiary
corporation” (as such term is defined in Section 424(f) of the Code) with
respect to the Company.



(aa)
“Ten Percent Holder” means an individual who owns, or is deemed to own, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of any parent or subsidiary corporation of the Company,
determined pursuant to the rules applicable to Section 422(b)(6) of the Code.



In addition, certain other terms used herein have the definitions given to them
in the first places in which they are used.



